DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/18/2020 and 09/25/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or
additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR
1.312.  
Authorization for this examiner’s amendment was given by Ibrahim M. Hallaj per
email communication on 03/18/2020 following a telephone interview on 03/16/2022.
The claim numbers have been amended as follows:
Claim Number Amendments:




Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 1-22 drawn to a test instrument for a wireless device-under-test (DUT). The  test instrument configures to function simultaneously as an active client and as an inline wireless link monitor, establish a wireless communication link between the active client and the DUT, and capture wireless packets sent between the active client and the DUT using the inline wireless link monitor. The claims are classified in CPC symbol having subgroups H04W24/08. This subgroup covers testing using real traffic.
Claims 23-30 drawn to a system for testing wireless devices. The system consists of  an RF-isolated chamber, a plurality of antennas, a plurality of antenna positioners. The plurality of antenna positioners provide the first degree of freedom, the second degree of freedom and the third degree of freedom for antenna movements. The claims are classified in  classified in CPC symbol having subgroup G01R29/0878. This subgroup G01R29/0878 covers sensors, antennas, probes, and detectors.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related product. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: 
Based on the distinction made in the grouping above, the examiner notes that the groups are independent and distinct and that there would be a serious search and/or examination burden based on these distinct groups acquiring different classification fields within the art. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143 ) and (ii) identification of the claims encompassing the elected invention.
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103  or pre-AIA  35 U.S.C. 103(a)  of the other invention. 
Examiner Note:During a telephone conversation with Attorney Ibrahim M. Hallaj (Reg. No. 51768) on 03/16/2022 a provisional election was made with traverse to prosecute the invention of Group I, claims 1-22. Affirmation of this election must be made by applicant in replying to this Office action. Group II, claims 23-30 were withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention. Please see the interview summary for details.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Orozco Valdes et al. (US 20200096547, henceforth “Orozco Valdes”) and in view of Chakraborty et al. (US 20200008085, henceforth “Chakraborty”).
Examiner’s note: in what follows, references are drawn to Orozco Valdes unless otherwise mentioned.
Regarding claim 1, Orozco Valdes teaches a test instrument for a wireless device-under-test (DUT), comprising: 
a processor (FIG. 2 is a block diagram 12 representing one embodiment of the computer system 82. The computer may include at least one central processing unit or CPU (processor) 160 which is coupled to a processor or host bus 162. The CPU 160 may be any of various types, including any type of processor (or multiple processors), as well as other features, see [0052]-[0053].); 
a radio in electrical communication with the processor (Wireless—refers to a communications, monitoring, or control system in which electromagnetic or acoustic waves carry a signal through space rather than along a wire, see [0044]. FIGS. 12-15 are schematic diagrams illustrating OTA antenna testing setup.); 
non-volatile memory in electrical communication with the processor, the non- volatile memory storing computer-readable instructions that, when executed by the processor, cause the processor to (Memory Medium—Any of various types of non-transitory computer accessible memory devices or storage devices, see [0031]. The computer system 82 may include at least one memory medium on which one or more computer programs or software components are stored, see [0049]. A memory medium, typically comprising RAM and referred to as main memory, 166 is coupled to the host bus 162 by means of memory controller 164. The :
configure the test instrument to function simultaneously as an active client and as an inline wireless link monitor (FIGS. 23-25: Communication Flow Diagrams for Measurement Acquisition. FIG. 23, the computer configures and arms a radio frequency (RF) signal analyzer for an upcoming measurement acquisition process of a device-under-test (DUT) or an antenna-under-test (AUT). The RF signal analyzer may configure its measurement acquisition and triggering mechanisms, and wait for a “Ref Trig In” to conduct a measurement acquisition. The RF signal analyzer may inform the computer when it is ready and configured. The computer may also arm the counter apparatus, which may be initialized and may inform the computer after it has been initialized. The computer may also configure the motion control apparatus with a position sweep protocol, and the motion control apparatus may inform the computer when it and the adjustable positioner are ready to start a position sweep, see [0095]. This technique is used to configure the test instrument to function simultaneously as an active client and as an inline wireless link monitor.); 
 (The one or more receive antennas may be positioned inside the anechoic chamber, and the RF signal analyzer may be configured to acquire RF measurements made by the one or more receive antennas of transmissions of an antenna under test (AUT) or a device-under-test (DUT). The computer may initialize a measurement process on the DUT or AUT according to the following ; and
capture wireless packets sent between the active client and the DUT using the inline wireless link monitor (In response to an edge detection, the counter apparatus may transmit an acquisition trigger to the RF signal analyzer, which may cause the RF signal analyzer to perform a measurement acquisition of the DUT (denoted as “RF signal acquisition” in FIG. 23). The RF signal analyzer may transmit the result of the measurement acquisition to the computer, which may read the result and correlate the result with the received counter value to determine the orientation of the adjustable positioner at the time of the measurement, see [0097]. This technique is used to capture wireless packets sent between the active client and the DUT using the inline wireless link monitor.).
 As noted above, Orozco Valdes is silent about the aforementioned missing/crossed limitations of: (1) establish a wireless communication link between the active client and the DUT.
 However, Chakraborty discloses the missing/crossed limitations comprising: (1) establish a wireless communication link between the active client and the DUT (FIG. 2 is a simplified flow diagram of a method for performing over-the-air  (OTA) testing of a DUT. In block S211 indicates a process for establishing an OTA connection with the  DUT. The DUT is in signaling mode while the OTA is being established. The OTA connection may be established between the DUT and an RF module, and includes at least one advertising channel and at least one data channel of the DUT, see [0049].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Orozco Valdes’s apparatus by adding the teachings of .
Claims 2, 3, 7, 31 are rejected under 35 U.S.C. 103 as being unpatentable over Orozco Valdes et al. (US 20200096547, henceforth “Orozco Valdes”) in view of Chakraborty et al. (US 20200008085, henceforth “Chakraborty”) and further in view of Amini et al. (US 20150271829, henceforth “Amini”).
Regarding claim 2, Orozco Valdes and Chakraborty teach all the claim limitations of claim 1 above; and Orozco Valdes further teaches wherein the active client comprises (FIG. 12 is a schematic diagram illustrating a typical setup for over-the-air (OTA) antenna testing. FIG. 22 is a system diagram illustrating the components and connections of a hardware timed over-the-air (OTA) test system incorporating start/stop triggers. The missing/crossed out limitations will be discussed in view of Amini.).
As noted above, Orozco Valdes is silent about the aforementioned missing/crossed limitations of: (1) the active client comprises a wireless access point (AP). However, Amini discloses the missing/crossed limitations comprising: (1) the active client comprises a wireless access point (AP) (FIG. 1 is a block diagram illustrating an environment in which the wireless station can be implemented. The environment 100 includes a multi-band wireless station 105 that facilitates a number of client stations, e.g., "STA 1"-"STA 11," to access a communication network 110 or one of the client stations in the WLAN 115. The client stations connected to the wireless station 105 and the wireless station 105 form the WLAN 115, see [0026]. Different client stations have different capabilities, e.g., hardware configuration. For example, some client stations operate using IEEE 802.11a/b/g protocols and some client stations operate using 802.11n/ac/ad/ah/aj/ax protocols in addition to 802.11a/b/g protocols, see [0038]. In some 
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Orozco Valdes’s apparatus by adding the teachings of Amini in order to make a more effective apparatus by performing appropriate load balancing actions, see Amini, [0072].).
Regarding claim 3, Orozco Valdes and Chakraborty teach all the claim limitations of claim 1 above; and Orozco Valdes further teaches wherein the active client comprises (FIG. 22 is a system diagram illustrating the components and connections of a hardware timed over-the-air (OTA) test system incorporating start/stop triggers. The missing/crossed out limitations will be discussed in view of Amini.).
As noted above, Orozco Valdes is silent about the aforementioned missing/crossed limitations of: (1) the active client comprises a wireless station. However, Amini discloses the missing/crossed limitations comprising: (1) the active client comprises a wireless station (FIG. 1, the environment 100 includes a multi-band wireless station 105 that facilitates a number of client stations, e.g., "STA 1"-"STA 11," to access a communication network 110 or one of the client stations in the WLAN 115. The client stations connected to the wireless station 105 and the wireless station 105 form the WLAN 115, see [0026]. Different client stations have different capabilities, e.g., hardware configuration. For example, some client stations operate using IEEE 802.11a/b/g protocols and some client stations operate using 802.11n/ac/ad/ah/aj/ax protocols in addition to 802.11a/b/g protocols, see [0038]. So, the active client comprises a wireless station.).

Regarding claim 7, Orozco Valdes and Chakraborty teach all the claim limitations of claim 1 above; and Orozco Valdes further teaches wherein the wireless communication link comprises  (The missing/crossed out limitations will be discussed in view of Amini.).
As noted above, Orozco Valdes is silent about the aforementioned missing/crossed limitations of: (1) a Wi-Fi wireless communication link that is compliant with IEEE 802.11.
However, Amini discloses the missing/crossed limitations comprising: (1) the active client comprises a wireless station (FIG. 1, the environment 100 includes a multi-band wireless station 105 that facilitates a number of client stations, e.g., "STA 1"-"STA 11," to access a communication network 110 or one of the client stations in the WLAN 115. The client stations connected to the wireless station 105 and the wireless station 105 form the WLAN 115. The communication network 110 enables the client stations to access various resources connected to the communication network 110. Examples of wireless station 105 can include a wireless router, a wireless access point, a wireless gateway, etc. The wireless station 105 operates at multiple frequency bands. Examples of the frequency bands include the 2.4 GHz and 5 GHz bands used by devices operating under IEEE 802.11 and WFA (Wi-Fi alliance) protocols, see [0026]. Different client stations have different capabilities, e.g., hardware configuration. For example, some client stations operate using IEEE 802.11a/b/g protocols and some client stations operate 
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Orozco Valdes’s apparatus by adding the teachings of Amini in order to make a more effective apparatus by performing appropriate load balancing actions, see Amini, [0072].).
Regarding claim 31, Orozco Valdes and Chakraborty teach all the claim limitations of claim 1 above; and Orozco Valdes further teaches wherein (The missing/crossed out limitations will be discussed in view of Amini.).
As noted above, Orozco Valdes is silent about the aforementioned missing/crossed limitations of: (1) the Wi-Fi wireless communication link is compliant with IEEE 802.1lax.
However, Amini discloses the missing/crossed limitations comprising: (1) the Wi-Fi wireless communication link is compliant with IEEE 802.1lax (FIG. 1, the environment 100 includes a multi-band wireless station 105 that facilitates a number of client stations, e.g., "STA 1"-"STA 11," to access a communication network 110 or one of the client stations in the WLAN 115. The client stations connected to the wireless station 105 and the wireless station 105 form the WLAN 115. The communication network 110 enables the client stations to access various resources connected to the communication network 110. Examples of wireless station 105 can include a wireless router, a wireless access point, a wireless gateway, etc. The wireless station 105 operates at multiple frequency bands. Examples of the frequency bands include the 2.4 GHz and 5 GHz bands used by devices operating under IEEE 802.11 and WFA (Wi-Fi alliance) protocols, see [0026]. Different client stations have different capabilities, e.g., hardware 
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Orozco Valdes’s apparatus by adding the teachings of Amini in order to make a more effective apparatus by performing appropriate load balancing actions, see (Amini, [0072].).
Claims 4, 5 are rejected under 35 U.S.C. 103 as being unpatentable over Orozco Valdes et al. (US 20200096547, henceforth “Orozco Valdes”) in view of Chakraborty et al. (US 20200008085, henceforth “Chakraborty”) and further in view of Bappu et al. (US 20080221988, henceforth “Bappu”).
Regarding claim 4, Orozco Valdes and Chakraborty teach all the claim limitations of claim 1 above; and Orozco Valdes further teaches wherein the computer-readable instructions further cause the processor to generate (The computer system 82 may include at least one memory medium on which one or more computer programs or software components are stored, see [0049]. FIG. 16 is a flowchart diagram illustrating a method for a software driven procedure to characterize over-the-air (OTA) transmission properties of an AUT. As illustrated, a positioning mechanism is rotated according to a precalculated angle in the sphere, after which the RF characteristics are measured (typically power, error vector magnitude (EVM), or adjacent channel power (ACP), among other possibilities). The process may repeat until all predetermined angles are reached and measured. The loop process may have other sweep items like “input RF power” or “frequency”, and these items may further increase the duration of the process. AUT characterization often performs 
As noted above, Orozco Valdes is silent about the aforementioned missing/crossed limitations of: (1) the computer-readable instructions further cause the processor to generate a plot of a wireless communication link characteristic.
However, Bappu discloses the missing/crossed limitations comprising: (1) the computer-readable instructions further cause the processor to generate a plot of a wireless communication link characteristic (FIG. 3 shows a table of link characteristics, see [0043].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Orozco Valdes’s apparatus by adding the teachings of Bappu in order to make a more effective apparatus by sending data to the devices at the maximum 802.11b data rate, see (Bappu, [0043].).
Regarding claim 5, Orozco Valdes, Chakraborty and Bappu teach all the claim limitations of claim 4 above; and Orozco Valdes further teaches wherein the wireless communication link characteristic includes a received signal strength indicator (RSSI), or a channel width (The computer system 82 may include at least one memory medium on which one or more computer programs or software components are stored, see [0049]. FIG. 16 is a flowchart diagram illustrating a method for a software driven procedure to characterize over-the-air (OTA) transmission properties of an AUT. As illustrated, a positioning mechanism is rotated according to a precalculated angle in the sphere, after which the RF characteristics are measured (typically power, error vector magnitude (EVM), or adjacent channel power (ACP), among other possibilities). The process may repeat until all predetermined angles are reached and measured. The loop process may have other 
As noted above, Orozco Valdes is silent about the aforementioned missing/crossed limitations of: (1) the wireless communication link characteristic includes a received signal strength indicator (RSSI), a data rate, a number of spatial streams, or a channel width.
However, Bappu discloses the missing/crossed limitations comprising: (1) the wireless communication link characteristic includes a received signal strength indicator (RSSI), a data rate, a number of spatial streams, or a channel width (FIG. 3 is a table which shows data rate with respect to transmission power, see [0043]-[0045]. Examiner’s note: Examiner addressed at least one option among the options.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Orozco Valdes’s apparatus by adding the teachings of Bappu in order to make a more effective apparatus by sending data to the devices at the maximum 802.11b data rate, see (Bappu, [0043].).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Orozco Valdes et al. (US 20200096547, henceforth “Orozco Valdes”) in view of Chakraborty et al. (US 20200008085, henceforth “Chakraborty”), Bappu et al. (US 20080221988, henceforth “Bappu”) and further in view of Rath et al. (US 20150029950, henceforth “Rath”).
Regarding claim 6, Orozco Valdes, Chakraborty and Bappu teach all the claim limitations of claim 5 above; and Orozco Valdes further teaches wherein the computer-readable instructions further cause the processor to generate a plot of (The computer system 82 may include at least one 
As noted above, Orozco Valdes is silent about the aforementioned missing/crossed limitations of: (1) the computer-readable instructions further cause the processor to generate a plot of a physical layer characteristic of the wireless packets.
However, Rath discloses the missing/crossed limitations comprising: (1) the computer-readable instructions further cause the processor to generate a plot of a physical layer characteristic of the wireless packets (FIG. 4(a) illustrates a comparison of average number of packets transmitted in an environment implementing uplink scheduling based on transport layer and physical layer characteristics. FIG. 4(b) illustrates a comparison of average packet drop in a environment implementing uplink scheduling based on transport layer and physical layer characteristics, see [0088]-[0091].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Orozco Valdes’s apparatus by adding the teachings of .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Orozco Valdes et al. (US 20200096547, henceforth “Orozco Valdes”) in view of Chakraborty et al. (US 20200008085, henceforth “Chakraborty”), Bappu et al. (US 20080221988, henceforth “Bappu”) and further in view of Jones (US 20200084645, henceforth “Jones”).
Regarding claim 8, Orozco Valdes and Chakraborty teach all the claim limitations of claim 1 above; and Orozco Valdes further teaches further comprising a common housing, wherein the processor, the radio, and the non-volatile memory are disposed in  (FIG. 2 is a block diagram 12 representing one embodiment of the computer system 82. The computer may include at least one central processing unit or CPU (processor) 160 which is coupled to a processor or host bus 162. The CPU 160 may be any of various types, including any type of processor (or multiple processors), as well as other features, see [0052]-[0053]. The computer system 82 may include at least one memory medium on which one or more computer programs or software components are stored, see [0049]. The missing/crossed out limitations will be discussed in view of Jones.).
As noted above, Orozco Valdes is silent about the aforementioned missing/crossed limitations of: (1) the processor, the radio, and the non-volatile memory are disposed in the common housing. However, Jones discloses the missing/crossed limitations comprising: (1) the processor, the radio, and the non-volatile memory are disposed in the common housing (The controller 110 may or may not be co-located within the test chamber 102 with the device under test 104, the antenna 106, and the antenna positioner 108… in some instances it may be desirable to include the controller 110 in the test chamber 102, see [0018].).
.
Claims 9, 10, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Orozco Valdes et al. (US 20200096547, henceforth “Orozco Valdes”) in view of Chakraborty et al. (US 20200008085, henceforth “Chakraborty”) and further in view of Lapierre et al. (US 20150242294, henceforth “Lapierre”).
Regarding claim 9, Orozco Valdes teaches a system for testing wireless devices, comprising: 
a plurality of RF-isolated chambers (FIGS. 12, 14, 15. Anechoic chambers are commonly used for these tests to avoid interference, see [0064].); and 
a plurality of test instruments, in network communication with each other, each test instrument disposed in a respective RF-isolated chamber (FIGS. 19-22. the radio frequency (RF) measurement system, comprising an RF signal analyzer coupled to reference triggers in and out, may be coupled through an ethernet (ENET) connection to the motor control device that controls the motion of the motors of the adjustable positioner. The motor control device may comprise a motion control processor that is configure to direct motion of the adjustable positioner, see [0082].) and comprising: 
a processor (FIG. 2 is a block diagram 12 representing one embodiment of the computer system 82. The computer may include at least one central processing unit or CPU (processor) 160 which is coupled to a processor or host bus 162. The CPU 160 may be any of various types, ; 
a radio in electrical communication with the processor (Wireless—refers to a communications, monitoring, or control system in which electromagnetic or acoustic waves carry a signal through space rather than along a wire, see [0044]. FIGS. 12-15 are schematic diagrams illustrating OTA antenna testing setup.); and 
non-volatile memory in electrical communication with the processor, the non-volatile memory storing computer-readable instructions that, when executed by the processor, cause the processor to (Memory Medium—Any of various types of non-transitory computer accessible memory devices or storage devices, see [0031]. The computer system 82 may include at least one memory medium on which one or more computer programs or software components, see [0049]. A memory medium, typically comprising RAM and referred to as main memory, 166 is coupled to the host bus 162 by means of memory controller 164. The main memory 166 may store a program configured to implement embodiments of the present techniques. The main memory may also store operating system software, as well as other software for operation of the computer system, see [0053]. The device 190 may include a processor and memory which may execute a real time operating system, see [0055].): 
configure the test instrument to function simultaneously as an active client and as an inline wireless link monitor (FIGS. 23-25: Communication Flow Diagrams for Measurement Acquisition. FIG. 23, the computer configures and arms a radio frequency (RF) signal analyzer for an upcoming measurement acquisition process of a device-under-test (DUT) or an antenna-under-test (AUT). The RF signal analyzer may configure its measurement acquisition and triggering mechanisms, and wait for a “Ref Trig In” to conduct a measurement acquisition. The ; 
 (The one or more receive antennas may be positioned inside the anechoic chamber, and the RF signal analyzer may be configured to acquire RF measurements made by the one or more receive antennas of transmissions of an antenna under test (AUT) or a device-under-test (DUT). The computer may initialize a measurement process on the DUT or AUT according to the following sequence of steps, see [0103]. The missing/crossed out limitations will be discussed in view of Chakraborty.); and 
capture wireless packets sent between the active client and the DUT using the inline wireless link monitor (In response to an edge detection, the counter apparatus may transmit an acquisition trigger to the RF signal analyzer, which may cause the RF signal analyzer to perform a measurement acquisition of the DUT (denoted as “RF signal acquisition” in FIG. 23). The RF signal analyzer may transmit the result of the measurement acquisition to the computer, which may read the result and correlate the result with the received counter value to determine the orientation of the adjustable positioner at the time of the measurement, see [0097]. This technique is used to capture wireless packets sent between the active client and the DUT using the inline wireless link monitor.), 
wherein each test instrument has an internal clock, and (The OTA antenna characterization process may be sped up substantially with a hardware-timed measurement system that incorporates a deterministic closed control loop between the measurement system and the motion of the AUT…These signals are commonly internal to the rotation mechanism. Embodiments described herein redesign a rotation mechanism to export the encoder signals to be used in synchronization of the OTA antenna characterization process, see [0079]. The missing/crossed out limitations will be discussed in view of Lapierre.).
As noted above, Orozco Valdes is silent about the aforementioned missing/crossed limitations of: (1) establish a wireless communication link between the active client and the DUT, (2) each test instrument has an internal clock, and the internal clocks are time-synchronized according to a time synchronization protocol
However, Chakraborty discloses the missing/crossed limitations comprising: (1) establish a wireless communication link between the active client and the DUT (FIG. 2 is a simplified flow diagram of a method for performing over-the-air  (OTA) testing of a DUT. In block S211 indicates a process for establishing an OTA connection with the  DUT. The DUT is in signaling mode while the OTA is being established. The OTA connection may be established between the DUT and an RF module, and includes at least one advertising channel and at least one data channel of the DUT, see [0049].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Orozco Valdes’s apparatus by adding the teachings of Chakraborty in order to make a more effective apparatus by enabling support of substantially the same coverage area at reduced power consumption, see Chakraborty, [0025].).
the internal clocks are time-synchronized according to a time synchronization protocol (The synchronization mechanism involves exchanging different messages between test devices part of a group to which a synchronized test is assigned and/or exchanging different messages between the test processing agent and the test devices of a test instrument. For instance, a synchronized test may involve one or more sync messages comprising a clock value (e.g., for synchronizing internal clocks), a start time indicator and an end time indicator for the synchronized test. This allows a test that requires the use of a plurality of test devices to start and/or end simultaneously or sequentially on the involved test devices. The test measurements may also be time stamped according to the common time reference (e.g., provided by the clock value). This allows test measurements obtained from different test devices of a group to be analyzed by the test processing agent on a common time base. The synchronization of the internal clocks of multiple test devices may be performed using, as a reference point, at least one of the test processing agents 1300, a plurality of satellite signals, or a grandmaster reference source, see [0041].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Orozco Valdes’s apparatus by adding the teachings of Lapierre in order to make a more effective apparatus by providing a more cost effective solution during network turn-up, a solution may be to use test instruments with capacities that can be scaled with the network, see (Lapierre, [0034].).
Regarding claim 10, Orozco Valdes and Chakraborty teach all the claim limitations of claim 9 above; and Orozco Valdes further teaches further comprising a computer in network communication with the test instruments, wherein: 
the computer receives the wireless packets from each test instrument, and  (A measurement device may also be configured to perform automation functions, i.e., may receive and analyze data, and issue automation control signals, see [0040]. A signal may be transmitted by the antenna and one or more receive antennas (also located inside the chamber) may capture the received power, see [0066]. Additionally, while some embodiments describe a DUT or AUT that transmits a beamforming signal that is measured by one or more receivers within the chamber, an inverse setup is also possible where over-the-air (OTA) reception properties of the DUT are tested and/or characterized, see [0067]. The method may further comprise, by the computer: correlating the signals received from the adjustable positioner with the results of the RF measurements received from the RF signal analyzer…, see [0142]. The missing/crossed out limitations will be discussed in view of Lapierre.).
As noted above, Orozco Valdes is silent about the aforementioned missing/crossed limitations of: (1) the computer receives the wireless packets from each test instrument, and the computer merges the wireless packets using the synchronized internal clocks to provide synchronized merged wireless packets. Lapierre discloses the missing/crossed limitations comprising: (1) the computer receives the wireless packets from each test instrument, and the computer merges the wireless packets using the synchronized internal clocks to provide synchronized merged wireless packets (The test processing agent 1300 can initiate a test command over the single test instrument. The test command would then comprise at least the test sequence and may also comprise at least one additional test sequence initiated from the additional test devices 1500. Each of the additional test devices 1500 may also receive additional 
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Orozco Valdes’s apparatus by adding the teachings of Lapierre in order to make a more effective apparatus by providing a more cost effective solution during network turn-up, a solution may be to use test instruments with capacities that can be scaled with the network, see (Lapierre, [0034].).
Regarding claim 11, Orozco Valdes, Chakraborty and Lapierre teach all the claim limitations of claim 10 above; and Orozco Valdes further teaches wherein The OTA antenna characterization process may be sped up substantially with a hardware-timed measurement system that incorporates a deterministic closed control loop between the measurement system and the motion of the AUT…These signals are commonly internal to the rotation mechanism. Embodiments described herein redesign a rotation mechanism to export the encoder signals to be used in synchronization of the OTA antenna characterization process, see [0079]. The missing/crossed out limitations will be discussed in view of Lapierre.).
As noted above, Orozco Valdes is silent about the aforementioned missing/crossed limitations of: (1) the internal clocks of the test instruments are synchronized to an internal clock of the computer. 
the internal clocks of the test instruments are synchronized to an internal clock of the computer (The synchronization mechanism involves exchanging different messages between test devices part of a group to which a synchronized test is assigned and/or exchanging different messages between the test processing agent and the test devices of a test instrument. For instance, a synchronized test may involve one or more sync messages comprising a clock value (e.g., for synchronizing internal clocks), a start time indicator and an end time indicator for the synchronized test. This allows a test that requires the use of a plurality of test devices to start and/or end simultaneously or sequentially on the involved test devices. The test measurements may also be time stamped according to the common time reference (e.g., provided by the clock value). This allows test measurements obtained from different test devices of a group to be analyzed by the test processing agent on a common time base. The synchronization of the internal clocks of multiple test devices may be performed using, as a reference point, at least one of the test processing agents 1300, a plurality of satellite signals, or a grandmaster reference source, see [0041].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Orozco Valdes’s apparatus by adding the teachings of Lapierre in order to make a more effective apparatus by providing a more cost effective solution during network turn-up, a solution may be to use test instruments with capacities that can be scaled with the network, see (Lapierre, [0034].).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Orozco Valdes et al. (US 20200096547, henceforth “Orozco Valdes”) in view of Chakraborty et al. (US 20200008085, henceforth “Chakraborty”), Lapierre et al. (US 20150242294, henceforth “Lapierre”) and further in view of Chervyakov et al. (US 20210336707, henceforth “Chervyakov”).
Regarding claim 12, Orozco Valdes, Chakraborty and Lapierre teach all the claim limitations of claim 10 above; and Orozco Valdes further teaches wherein each DUT is configured to  (The missing/crossed out limitations will be discussed in view of Chervyakov.), and the computer comprises: 
a processor (FIG. 2 is a block diagram 12 representing one embodiment of the computer system 82. The computer may include at least one central processing unit or CPU (processor) 160 which is coupled to a processor or host bus 162. The CPU 160 may be any of various types, including any type of processor (or multiple processors), as well as other features, see [0052]-[0053].); and 
non-volatile memory in electrical communication with the processor, the non- volatile memory storing computer-readable instructions that, when executed by the processor, cause the processor to (The computer system 82 may include at least one memory medium on which one or more computer programs or software components are stored, see [0049]. A memory medium, typically comprising RAM and referred to as main memory, 166 is coupled to the host bus 162 by means of memory controller 164. The main memory 166 may store a program configured to implement embodiments of the present techniques. The main memory may also store operating system software, as well as other software for operation of the computer system, see [0053]. The device 190 may include a processor and memory which may execute a real time operating system, see [0055].): 
generate (The computer system 82 may include at least one memory medium on which one or more computer programs or software components are stored, see [0049]. FIG. 16 is a flowchart diagram illustrating a method for a software driven procedure to characterize over-the-air (OTA) transmission properties of an AUT. As illustrated, a positioning mechanism is rotated according to a precalculated angle in the sphere, after which the RF characteristics are measured (typically power, error vector magnitude (EVM), or adjacent channel power (ACP), among other possibilities). The process may repeat until all predetermined angles are reached and measured. The loop process may have other sweep items like “input RF power” or “frequency”, and these items may further increase the duration of the process. AUT characterization often performs measurements of total radiated power, see [0072]. The missing/crossed out limitations will be discussed in view of Bappu.).
As noted above, Orozco Valdes is silent about the aforementioned missing/crossed limitations of: (1) each DUT is configured to communicate using orthogonal frequency domain multiple access (OFDMA), (2) generate a plot of a wireless communication link characteristic for each DUT using the synchronized merged wireless packets.
However, Chervyakov discloses the missing/crossed limitations comprising: (1) each DUT is configured to communicate using orthogonal frequency domain multiple access (OFDMA) (FIGS. 1-5 illustrate test systems for testing receiver (Rx) performance requirements of a user equipment (UE). the UE 1102 and the UE 1104 can be configured to communicate using Orthogonal Frequency-Division Multiplexing (OFDM) communication signals with each other or with any of the macro RAN node 1118 and the LP RAN node 1120 over a multicarrier communication channel in accordance various communication techniques, such as, but not 
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Orozco Valdes’s apparatus by adding the teachings of Chervyakov in order to make a more effective apparatus by achieving an efficient service delivery through the reduced end-to-end latency and load on the transport network, see (Chervyakov, [0126].).
Bappu discloses the missing/crossed limitations comprising: (2 ) the computer-readable instructions further cause the processor to generate a plot of a wireless communication link characteristic (FIG. 3 shows a table of link characteristics, see [0043].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Orozco Valdes’s apparatus by adding the teachings of Bappu in order to make a more effective apparatus by sending data to the devices at the maximum 802.11b data rate, see (Bappu, [0043].).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Orozco Valdes et al. (US 20200096547, henceforth “Orozco Valdes”) in view of Chakraborty et al. (US 20200008085, henceforth “Chakraborty”), Lapierre et al. (US 20150242294, henceforth “Lapierre”), Chervyakov et al. (US 20210336707, henceforth “Chervyakov”) and further in view of Bappu et al. (US 20080221988, henceforth “Bappu”).
Regarding claim 13, Orozco Valdes, Chakraborty, Lapierre and Chervyakov teach all the claim limitations of claim 12 above; and Orozco Valdes further teaches wherein the wireless communication link characteristic includes a received signal strength indicator (RSSI), a data rate, a number of spatial streams, a channel width, or a modulation and coding scheme (MCS) index value (The computer system 82 may include at least one memory medium on which one or more computer programs or software components are stored, see [0049]. FIG. 16 is a flowchart diagram illustrating a method for a software driven procedure to characterize over-the-air (OTA) transmission properties of an AUT. As illustrated, a positioning mechanism is rotated according to a precalculated angle in the sphere, after which the RF characteristics are measured (typically power, error vector magnitude (EVM), or adjacent channel power (ACP), among other possibilities). The process may repeat until all predetermined angles are reached and measured. The loop process may have other sweep items like “input RF power” or “frequency”, and these items may further increase the duration of the process. AUT characterization often performs measurements of total radiated power, see [0072]. The missing/crossed out limitations will be discussed in view of Bappu.).
As noted above, Orozco Valdes is silent about the aforementioned missing/crossed limitations of: (1) the wireless communication link characteristic includes a received signal strength indicator (RSSI), a data rate, a number of spatial streams, or a channel width.
However, Bappu discloses the missing/crossed limitations comprising: (1) the wireless communication link characteristic includes a received signal strength indicator (RSSI), a data rate, a number of spatial streams, or a channel width (FIG. 3 is a table which shows data rate with respect to transmission power, see [0043]-[0045]. Examiner’s note: Examiner addressed at least one option among the options.).
.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Orozco Valdes et al. (US 20200096547, henceforth “Orozco Valdes”) in view of Chakraborty et al. (US 20200008085, henceforth “Chakraborty”), Lapierre et al. (US 20150242294, henceforth “Lapierre”), Chervyakov et al. (US 20210336707, henceforth “Chervyakov”), Bappu et al. (US 20080221988, henceforth “Bappu”) and further in view of Uda (US 20210037402, henceforth “Uda”).
Regarding claim 14, Orozco Valdes, Chakraborty, Lapierre, Chervyakov and Bappu teach all the claim limitations of claim 12 above; and Orozco Valdes further teaches wherein the plot indicates (The hardware-triggered digital feedback from the adjustable positioner may be used to keep track of the correlation between the orientation of the DUT and the corresponding measurement acquisitions, without pausing the acquisition process with intermittent software directives. Accordingly, the time and computational resources used for the measurement acquisition process may be dramatically reduced, see [0075]. The missing/crossed out limitations will be discussed in view of Uda.).
As noted above, Orozco Valdes is silent about the aforementioned missing/crossed limitations of: (1) the plot indicates a resource unit allocated for each DUT.
However, Uda discloses the missing/crossed limitations comprising: (1) the plot indicates a resource unit allocated for each DUT (FIG. 5, since the frequency bandwidth is 20 MHz, the 484-tone display and selection group 115 and the 996-tone display and selection group 116 are 
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Orozco Valdes’s apparatus by adding the teachings of Uda in order to make a more effective apparatus by confirming easily a position of the selected resource unit or the resource unit to be selected, and it is possible to easily and definitely designate the desired measurement target, see (Uda, [0072].).
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Orozco Valdes et al. (US 20200096547, henceforth “Orozco Valdes”) in view of Chakraborty et al. (US 20200008085, henceforth “Chakraborty”), Lapierre et al. (US 20150242294, henceforth “Lapierre”) and further in view of Amini et al. (US 20150271829, henceforth “Amini”)
  Regarding claim 32, Orozco Valdes and Chakraborty teach all the claim limitations of claim 9 above; and Orozco Valdes further teaches wherein the active client of each test instrument comprises (FIG. 22 is a system diagram illustrating the components and connections of a hardware timed over-the-air (OTA) test system incorporating start/stop triggers. The missing/crossed out limitations will be discussed in view of Amini.).
a wireless access point (AP) or a wireless station. However, Amini discloses the missing/crossed limitations comprising: (1) the active client of each test instrument comprises a wireless access point (AP) or a wireless station (FIG. 1, the environment 100 includes a multi-band wireless station 105 that facilitates a number of client stations, e.g., "STA 1"-"STA 11," to access a communication network 110 or one of the client stations in the WLAN 115. The client stations connected to the wireless station 105 and the wireless station 105 form the WLAN 115, see [0026]. Different client stations have different capabilities, e.g., hardware configuration. For example, some client stations operate using IEEE 802.11a/b/g protocols and some client stations operate using 802.11n/ac/ad/ah/aj/ax protocols in addition to 802.11a/b/g protocols, see [0038]. So, the active client comprises a wireless station.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Orozco Valdes’s apparatus by adding the teachings of Amini in order to make a more effective apparatus by performing appropriate load balancing actions, see Amini, [0072].).
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Orozco Valdes et al. (US 20200096547, henceforth “Orozco Valdes”) in view of Chakraborty et al. (US 20200008085, henceforth “Chakraborty”) and further in view of Lapierre et al. (US 20150242294, henceforth “Lapierre”).
Regarding claim 33, Orozco Valdes, Chakraborty and Lapierre teach all the claim limitations of claim 9 above; and Orozco Valdes further teaches wherein (The OTA antenna 
As noted above, Orozco Valdes is silent about the aforementioned missing/crossed limitations of: (1) the time synchronization protocol comprises a clock synchronization protocol. 
Lapierre discloses the missing/crossed limitations comprising: (1) the time synchronization protocol comprises a clock synchronization protocol (The synchronization mechanism involves exchanging different messages between test devices part of a group to which a synchronized test is assigned and/or exchanging different messages between the test processing agent and the test devices of a test instrument. For instance, a synchronized test may involve one or more sync messages comprising a clock value (e.g., for synchronizing internal clocks), a start time indicator and an end time indicator for the synchronized test. This allows a test that requires the use of a plurality of test devices to start and/or end simultaneously or sequentially on the involved test devices. The test measurements may also be time stamped according to the common time reference (e.g., provided by the clock value). This allows test measurements obtained from different test devices of a group to be analyzed by the test processing agent on a common time base. The synchronization of the internal clocks of multiple test devices may be performed using, as a reference point, at least one of the test processing agents 1300, a plurality of satellite signals, or a grandmaster reference source, see [0041]. So, the time synchronization protocol comprises a clock synchronization protocol.).
.
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Orozco Valdes et al. (US 20200096547, henceforth “Orozco Valdes”) in view of Chakraborty et al. (US 20200008085, henceforth “Chakraborty”), Lapierre et al. (US 20150242294, henceforth “Lapierre”) and further in view of  Hassan et al. (US 20180309476, henceforth “Hassan”).
Regarding claim 34, Orozco Valdes, Chakraborty and Lapierre teach all the claim limitations of claim 13 above; and Orozco Valdes further teaches wherein (These signals are commonly internal to the rotation mechanism. Embodiments described herein redesign a rotation mechanism to export the encoder signals to be used in synchronization of the OTA antenna characterization process, see [0079]. The missing/crossed out limitations will be discussed in view of Lapierre.).
As noted above, Orozco Valdes is silent about the aforementioned missing/crossed limitations of: (1) the clock synchronization protocol comprises a Network Time Protocol or a Precision Time Protocol. Hassan discloses the missing/crossed limitations comprising: (1) the clock synchronization protocol comprises a Network Time Protocol or a Precision Time Protocol (The RF transceivers 210 and 250 may employ a time synchronization protocol such as the network time protocol (NTP) or precision time protocol (PTP) as the time synchronization circuitry 218 to maintain clock synchronization, see [0028].).
.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Orozco Valdes et al. (US 20200096547, henceforth “Orozco Valdes”) in view of Chakraborty et al. (US 20200008085, henceforth “Chakraborty”), Lapierre et al. (US 20150242294, henceforth “Lapierre”) and further in view of  Jones (US 20200084645, henceforth “Jones”).
Regarding claim 15, Orozco Valdes, Chakraborty and Lapierre teach all the claim limitations of claim 13 above; and Orozco Valdes further teaches wherein each test instrument further comprises a  (FIG. 2 is a block diagram 12 representing one embodiment of the computer system 82. The computer may include at least one central processing unit or CPU (processor) 160 which is coupled to a processor or host bus 162. The CPU 160 may be any of various types, including any type of processor (or multiple processors), as well as other features, see [0052]-[0053]. The computer system 82 may include at least one memory medium on which one or more computer programs or software components are stored, see [0049]. The missing/crossed out limitations will be discussed in view of Jones.).
respective common housing and the processor, radio, and non-volatile memory of each test instrument is disposed in the respective common housing. However, Jones discloses the missing/crossed limitations comprising: (1) each test instrument further comprises a respective common housing and the processor, radio, and non-volatile memory of each test instrument is disposed in the respective common housing (The controller 110 may or may not be co-located within the test chamber 102 with the device under test 104, the antenna 106, and the antenna positioner 108… in some instances it may be desirable to include the controller 110 in the test chamber 102, see [0018].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Orozco Valdes’s apparatus by adding the teachings of Jones in order to make a more effective apparatus by adding efficiency by organizing multiple test settings in a test script, see (Jones, [0038].).
Claims 16,17 are rejected under 35 U.S.C. 103 as being unpatentable over Orozco Valdes et al. (US 20200096547, henceforth “Orozco Valdes”) in view of Chakraborty et al. (US 20200008085, henceforth “Chakraborty”) and further in view of Ho et al. (US 20120269081, henceforth “Ho”).
Regarding claim 16, Orozco Valdes teaches a test instrument for a wireless device-under-test (DUT), comprising: 
a processor (FIG. 2 is a block diagram 12 representing one embodiment of the computer system 82. The computer may include at least one central processing unit or CPU (processor) 160 which is coupled to a processor or host bus 162. The CPU 160 may be any of various types, ; 
a radio in electrical communication with the processor (Wireless—refers to a communications, monitoring, or control system in which electromagnetic or acoustic waves carry a signal through space rather than along a wire, see [0044]. FIG. 3 illustrates a phase array architecture usable for beamforming.); and 
non-volatile memory in electrical communication with the processor, the non- volatile memory storing computer-readable instructions that, when executed by the processor, cause the processor to (Memory Medium—Any of various types of non-transitory computer accessible memory devices or storage devices, see [0031]. The computer system 82 may include at least one memory medium on which one or more computer programs or software components, see [0049]. A memory medium, typically comprising RAM and referred to as main memory, 166 is coupled to the host bus 162 by means of memory controller 164. The main memory 166 may store a program configured to implement embodiments of the present techniques. The main memory may also store operating system software, as well as other software for operation of the computer system, see [0053]. The device 190 may include a processor and memory which may execute a real time operating system, see [0055].): 
configure the test instrument to function simultaneously as an active client and as an inline wireless link monitor (FIGS. 23-25: Communication Flow Diagrams for Measurement Acquisition. FIG. 23, the computer configures and arms a radio frequency (RF) signal analyzer for an upcoming measurement acquisition process of a device-under-test (DUT) or an antenna-under-test (AUT). The RF signal analyzer may configure its measurement acquisition and triggering mechanisms, and wait for a “Ref Trig In” to conduct a measurement acquisition. The ; 
(The one or more receive antennas may be positioned inside the anechoic chamber, and the RF signal analyzer may be configured to acquire RF measurements made by the one or more receive antennas of transmissions of an antenna under test (AUT) or a device-under-test (DUT). The computer may initialize a measurement process on the DUT or AUT according to the following sequence of steps, see [0103]. The missing/crossed out limitations will be discussed in view of Chakraborty.);
capture wireless packets sent between the active client and the DUT using the wireless link monitor (In response to an edge detection, the counter apparatus may transmit an acquisition trigger to the RF signal analyzer, which may cause the RF signal analyzer to perform a measurement acquisition of the DUT (denoted as “RF signal acquisition” in FIG. 23). The RF signal analyzer may transmit the result of the measurement acquisition to the computer, which may read the result and correlate the result with the received counter value to determine the orientation of the adjustable positioner at the time of the measurement, see [0097]. This technique is used to capture wireless packets sent between the active client and the DUT using the inline wireless link monitor.);
generate a plot of a wireless communication link characteristic (FIG. 16 is a flowchart diagram illustrating a method for a software driven procedure to characterize over-the-air (OTA) transmission properties of an AUT. Additionally, while some embodiments describe a DUT or AUT that transmits a beamforming signal that is measured by one or more receivers within the chamber, an inverse setup is also possible where over-the-air (OTA) reception properties of the DUT are tested and/or characterized… AUT characterization often performs measurements of total radiated power, see [0072]. Plots of the far field pattern may be generated, see [0071]. Embodiments described herein redesign a rotation mechanism to export the encoder signals to be used in synchronization of the OTA antenna characterization process, see [0079].); and 
when a user selects a data point on the plot, (Tests may be performed to measure magnitude and phase of the signal/field at any number of locations… Plots of the far field pattern may be generated. Such a 3-D positioning system may be useful for design and characterization test, see [0071]. FIG. 20 is a system diagram illustrating the components and connections of test system with a RF measurement system and a computer, see [0092]-[0094]. The missing/crossed out limitations will be discussed in view of Ho.).
As noted above, Orozco Valdes is silent about the aforementioned missing/crossed limitations of: (1) establish a wireless communication link between the active client and the DUT, (2) a user selects a data point on the plot, automatically display wireless packet data that corresponds to the data point.
 However, Chakraborty discloses the missing/crossed limitations comprising: (1) establish a wireless communication link between the active client and the DUT (FIG. 2 is a 
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Orozco Valdes’s apparatus by adding the teachings of Chakraborty in order to make a more effective apparatus by enabling support of substantially the same coverage area at reduced power consumption, see (Chakraborty, [0025].).
Ho discloses the missing/crossed limitations comprising: (2) a user selects a data point on the plot, automatically display wireless packet data that corresponds to the data point (FIG.1, the system 100 includes a channel component 102 that employs a channel estimation task that determines link characteristics data based on communication of a ping signal…The system 100 also includes a link control component 104 that receives the link characteristics data and controls itself to control link performance based on the link characteristics data, see [0040]. FIG. 25 shows a portable wireless device which includes a display 2512 for displaying text, images, video, telephony functions, setup functions, and for user input. The display 2512 can also accommodate the presentation of multimedia content, see [0088]-[0090]. This technique is used by a user selects a data point on the plot, automatically display wireless packet data that corresponds to the data point.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Orozco Valdes’s apparatus by adding the teachings of Ho 
Regarding claim 17, Orozco Valdes, Chakraborty and Lapierre teach all the claim limitations of claim 16 above; and Orozco Valdes further teaches wherein the computer-readable instructions further cause the processor to (The computer system 82 may include at least one memory medium on which one or more computer programs or software components, see [0049]. A memory medium, typically comprising RAM and referred to as main memory, 166 is coupled to the host bus 162 by means of memory controller 164. The main memory 166 may store a program configured to implement embodiments of the present techniques. The main memory may also store operating system software, as well as other software for operation of the computer system, see [0053]. The device 190 may include a processor and memory which may execute a real time operating system, see [0055]. Tests may be performed to measure magnitude and phase of the signal/field at any number of locations… Plots of the far field pattern may be generated. Such a 3-D positioning system may be useful for design and characterization test, see [0071]. The missing/crossed out limitations will be discussed in view of Ho.).
As noted above, Orozco Valdes is silent about the aforementioned missing/crossed limitations of: (1) the computer-readable instructions further cause the processor to automatically display the wireless packet data in a new window (Ho discloses the missing/crossed limitations comprising: (2) the computer-readable instructions further cause the processor to automatically display the wireless packet data in a new window (FIG.1, the system 100 includes a channel component 102 that employs a channel estimation task that determines link characteristics data based on communication of a ping signal…The system 100 also includes a link control 
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Orozco Valdes’s apparatus by adding the teachings of Ho in order to make a more effective apparatus by enhancing radio link performance, see (Ho, [abstract].).
Claims 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Orozco Valdes et al. (US 20200096547, henceforth “Orozco Valdes”) in view of Chakraborty et al. (US 20200008085, henceforth “Chakraborty”), Ho et al. (US 20120269081, henceforth “Ho”) and further in view of Amini et al. (US 20150271829, henceforth “Amini”).
Regarding claim 18, Orozco Valdes, Chakraborty and Ho teach all the claim limitations of claim 16 above; and Orozco Valdes further teaches wherein the active client comprises (FIG. 12 is a schematic diagram illustrating a typical setup for over-the-air (OTA) antenna testing. FIG. 22 is a system diagram illustrating the components and connections of a hardware timed over-the-air (OTA) test system incorporating start/stop triggers. The missing/crossed out limitations will be discussed in view of Amini.).
As noted above, Orozco Valdes is silent about the aforementioned missing/crossed limitations of: (1) the active client comprises a wireless access point (AP). However, Amini a wireless access point (AP) (FIG. 1 is a block diagram illustrating an environment in which the wireless station can be implemented. The environment 100 includes a multi-band wireless station 105 that facilitates a number of client stations, e.g., "STA 1"-"STA 11," to access a communication network 110 or one of the client stations in the WLAN 115. The client stations connected to the wireless station 105 and the wireless station 105 form the WLAN 115, see [0026]. Different client stations have different capabilities, e.g., hardware configuration. For example, some client stations operate using IEEE 802.11a/b/g protocols and some client stations operate using 802.11n/ac/ad/ah/aj/ax protocols in addition to 802.11a/b/g protocols, see [0038]. In some embodiments, the throughput of the client stations which are using same sub-band is limited by the physical layer rate of the slowest active client station communicating with the wireless station 105, see [0047]. So, the active client comprises a STA or a wireless access point (AP)).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Orozco Valdes’s apparatus by adding the teachings of Amini in order to make a more effective apparatus by performing appropriate load balancing actions, see Amini, [0072].).
Regarding claim 19, Orozco Valdes, Chakraborty and Ho teach all the claim limitations of claim 16 above; and Orozco Valdes further teaches wherein the active client comprises  (FIG. 22 is a system diagram illustrating the components and connections of a hardware timed over-the-air (OTA) test system incorporating start/stop triggers. The missing/crossed out limitations will be discussed in view of Amini.).
As noted above, Orozco Valdes is silent about the aforementioned missing/crossed limitations of: (1) the active client comprises a wireless station. However, Amini discloses the a wireless station (FIG. 1, the environment 100 includes a multi-band wireless station 105 that facilitates a number of client stations, e.g., "STA 1"-"STA 11," to access a communication network 110 or one of the client stations in the WLAN 115. The client stations connected to the wireless station 105 and the wireless station 105 form the WLAN 115, see [0026]. Different client stations have different capabilities, e.g., hardware configuration. For example, some client stations operate using IEEE 802.11a/b/g protocols and some client stations operate using 802.11n/ac/ad/ah/aj/ax protocols in addition to 802.11a/b/g protocols, see [0038]. So, the active client comprises a wireless station.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Orozco Valdes’s apparatus by adding the teachings of Amini in order to make a more effective apparatus by performing appropriate load balancing actions, see Amini, [0072].).
Claims 20, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Orozco Valdes et al. (US 20200096547, henceforth “Orozco Valdes”) in view of Chakraborty et al. (US 20200008085, henceforth “Chakraborty”), Ho et al. (US 20120269081, henceforth “Ho”) and further in view of  Bappu et al. (US 20080221988, henceforth “Bappu”).
Regarding claim 20, Orozco Valdes, Chakraborty and Ho teach all the claim limitations of claim 16 above; and Orozco Valdes further teaches wherein the computer-readable instructions further cause the processor to generate (The computer system 82 may include at least one memory medium on which one or more computer programs or software components are stored, see [0049]. FIG. 16 is a flowchart diagram illustrating a method for a software driven procedure to characterize over-the-air (OTA) transmission properties of an AUT. As illustrated, a positioning mechanism is rotated 
As noted above, Orozco Valdes is silent about the aforementioned missing/crossed limitations of: (1) the computer-readable instructions further cause the processor to generate a plot of a wireless communication link characteristic.
However, Bappu discloses the missing/crossed limitations comprising: (1) the computer-readable instructions further cause the processor to generate a plot of a wireless communication link characteristic (FIG. 3 shows a table of link characteristics, see [0043].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Orozco Valdes’s apparatus by adding the teachings of Bappu in order to make a more effective apparatus by sending data to the devices at the maximum 802.11b data rate, see (Bappu, [0043].).
Regarding claim 21, Orozco Valdes, Chakraborty, Ho and Bappu teach all the claim limitations of claim 20 above; and Orozco Valdes further teaches wherein the wireless communication link characteristic includes a received signal strength indicator (RSSI), or a channel width (The computer system 82 may include at least one memory medium on which one or more computer programs or software components are stored, see [0049]. FIG. 16 is a flowchart diagram illustrating a method for a 
As noted above, Orozco Valdes is silent about the aforementioned missing/crossed limitations of: (1) the wireless communication link characteristic includes a received signal strength indicator (RSSI), a data rate, a number of spatial streams, or a channel width.
However, Bappu discloses the missing/crossed limitations comprising: (1) the wireless communication link characteristic includes a received signal strength indicator (RSSI), a data rate, a number of spatial streams, or a channel width (FIG. 3 is a table which shows data rate with respect to transmission power, see [0043]-[0045]. Examiner’s note: Examiner addressed at least one option among the options.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Orozco Valdes’s apparatus by adding the teachings of Bappu in order to make a more effective apparatus by sending data to the devices at the maximum 802.11b data rate, see (Bappu, [0043].).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Orozco Valdes et al. (US 20200096547, henceforth “Orozco Valdes”) in view of Chakraborty et al. (US 20200008085, henceforth “Chakraborty”), Ho et al. (US 20120269081, henceforth “Ho”), Bappu et al. (US 20080221988, henceforth “Bappu”) and further in view of  Rath et al. (US 20150029950, henceforth “Rath”).
Regarding claim 22, Orozco Valdes, Chakraborty, Ho and Bappu teach all the claim limitations of claim 21 above; and Orozco Valdes further teaches wherein the computer-readable instructions further cause the processor to generate a plot of (The computer system 82 may include at least one memory medium on which one or more computer programs or software components are stored, see [0049]. FIG. 16 is a flowchart diagram illustrating a method for a software driven procedure to characterize over-the-air (OTA) transmission properties of an AUT. As illustrated, a positioning mechanism is rotated according to a precalculated angle in the sphere, after which the RF characteristics are measured (typically power, error vector magnitude (EVM), or adjacent channel power (ACP), among other possibilities). The process may repeat until all predetermined angles are reached and measured. The loop process may have other sweep items like “input RF power” or “frequency”, and these items may further increase the duration of the process. AUT characterization often performs measurements of total radiated power, see [0072]. The missing/crossed out limitations will be discussed in view of Rath.).
As noted above, Orozco Valdes is silent about the aforementioned missing/crossed limitations of: (1) the computer-readable instructions further cause the processor to generate a plot of a physical layer characteristic of the wireless packets.
However, Rath discloses the missing/crossed limitations comprising: (1) the computer-readable instructions further cause the processor to generate a plot of a physical layer characteristic of the wireless packets (FIG. 4(a) illustrates a comparison of average number of packets transmitted in an environment implementing uplink scheduling based on transport layer 
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Orozco Valdes’s apparatus by adding the teachings of Rath in order to make a more effective apparatus by increasing the efficiency by way of an increase in the average number of packets transmitted, see (Rath, [0024].).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED MONZUR MURSHID whose telephone number is (313)446-6560.  The examiner can normally be reached on Monday-Friday 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 

/M.M.M./Examiner, Art Unit 2411                                                                                                                                                                                                        



/GARY MUI/Primary Examiner, Art Unit 2464